DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 02/24/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1-5 and 7-20 are objected to because of the following informalities:  
Regarding claim 1, substitute “a first and second conductive bridges” with -- first and second conductive bridges – (see line 10).
Regarding claim 1, substitute “the conductive bridge” with – the first and second conductive bridges – (see line 11).
Regarding claim 16, substitute “a portion” with – the portion – (see lines 1 and 2, respectively); “an antenna” with – the antenna – (see line 2); and “a shielding structure” with – the shielding structure – (see line 3).
Regarding claim 17, substitute “a portion” with – the portion – (see lines 1 and 2, respectively); “an antenna” with – the antenna – (see line 2); and “a shielding structure” with – the shielding structure – (see line 3).
Regarding claim 18, substitute “a portion” with – the portion – (see lines 2 and 3, respectively); and “an antenna” with – the antenna – (see line 3).
Claims 2-5, 7-15, and 19-20 are objected to since they are dependent upon an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites “electrically coupling the shielding structure to the antenna through the substrate” which is also recited in parent claim 13. Therefore, claim 20 fails to further limit the subject matter of the claim which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-5 and 7-19 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, the prior art of record, taken alone or in combination, fails to teach an RFID tag comprising first and second conductive bridges extending between the antenna and the shielding structure through the substrate to prevent formation of an arc across the gap, wherein the conductive bridge are associated with the antenna at opposing sides of the gap. 
With respect to independent claim 13, the prior art of record, taken alone or in combination, fails to teach a method of manufacturing an RFID tag comprising electrically coupling an RFID chip to the antenna across the gap, and the shielding structure is electrically coupled to the antenna through the substrate, with a first conductive bridge and a second conductive bridge extending between the shielding structure and the antenna, to prevent formation of an arc across the gap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887